DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “attending at least one image portion of the proposed image region using information regarding the attended, at least one corresponding symbol: extracting visual features of the attended, at least one portion of the proposed image region using a neural network; fusing the visual features of the attended, at least one portion of the proposed image region and features of the attended, at least one corresponding symbol; projecting the fused features into a semantic embedding space having been trained using fused attended visual features and attended symbol features of images having Known descriptive messages; computing a similarity measure between the projected, fused features and fused attended visual features and attended symbol features embedded in the semantic embedding space having at least one associated descriptive message; and predicting a descriptive message for an image associated with the projected, fused features by determining a nearest embedded, fused attended visual features and attended symbol features to the projected, fused features of the image in the semantic embedding space based on the similarity measures computed for the projected, fused features of the image”, or any variation thereof as recited.
Therefore, in light of the applicant’s arguments of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


August 10, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662